 
EXHIBIT 10.1
 
From the Desk of KEN BENNETT
***HAND DELIVERED***
 
April 30, 2010
 
Mr. Edmond Lonergan
President and CEO
Green Planet Group, Inc.
7430 E. Butherus Dr., Suite D
Scottsdale, AZ 85260
 
Dear Ed,
 
This letter is to inform you that I am resigning from the Board of Directors of
Green Planet Group, Inc. effective today. Unfortunately, my time commitments,
especially the campaign for election as Arizona Secretary of State, do not allow
me to continue as a Board member of GPG.
 
I have truly enjoyed working with you, the Company, and the other Board members.
I wish Green Planet Group the greatest success and look forward to our ongoing
friendship.
 
Sincerely,
 
/s/ Ken Bennett
 
Ken Bennett